WOODSON, C. J.
(dissenting). — I dissent from the Per Curiam opinion: first, because when it is said that the case is here tried as an equity case it includes all the incidents thereto, without specially mentioning them; and, second, because this being an equity cause, this court is not bound by any legislation which prescribes the judgment it shall enter. If the Legislature can control the judgment, then the cause is not tried by a court of equity only in name, and the whole proceeding must therefore yield to the statutory judgment to be entered, which" would destroy its character as an equitable proceeding.